GRAVES, Presiding Judge.
The conviction, is for the theft of one head of cattle. The penalty assessed is confinement in the state penitentiary for a term of two years.
The record contains no notice of appeal except a docket entry thereof. The statute, Art. 827, C.C.P., provides that such notice shall be given in open court and entered of record. A notation on the trial docket is not a sufficient record of such notice. See Clark v. State, Tex.Cr.App., 218 S.W.2d 210; Hughes v. State, Tex.Cr.App., 218 S.W.2d 479, and many cases there cited; also Wood v. State, Tex.Cr.App., 218 S.W.2d 480. -
No- notice of appeal being shown herein, the appeal is dismissed.